Exhibit 10.2


--------------------------------------------------------------------------------



SHAREHOLDERS’ AGREEMENT

DATED AS OF [●], 2014

AMONG

CHC GROUP LTD.,

[●]

AND

THE OTHER PARTIES HERETO



--------------------------------------------------------------------------------








--------------------------------------------------------------------------------




 
TABLE OF CONTENTS
 
 
 
Page


 
ARTICLE I INTRODUCTORY MATTERS
 
Section 1.1
Defined Terms
1


Section 1.2
Construction
5


 
 
 
 
ARTICLE II CORPORATE GOVERNANCE MATTERS
 
Section 2.1
Rights of CD&R Designator
5


Section 2.2
Election of Directors
5


Section 2.3
Standstill
7


Section 2.4
Lock-Up
9


Section 2.5
Legend
10


Section 2.6
Preemptive Rights
10


Section 2.7
Consent Rights
12


 
 
 
 
ARTICLE III INFORMATION
 
Section 3.1
Books and Records; Access
13


Section 3.2
Certain Reports
13


Section 3.3
Confidentiality
13


Section 3.4
Tax Matters
14


 
 
 
 
ARTICLE IV GENERAL PROVISIONS
 
Section 4.1
Termination
15


Section 4.2
Notices
15


Section 4.3
Amendment; Waiver
16


Section 4.4
Further Assurances
16


Section 4.5
Assignment
17


Section 4.6
Governing Law
17


Section 4.7
Jurisdiction
17


Section 4.8
Specific Performance
17


Section 4.9
Entire Agreement
17


Section 4.10
Severability
17


Section 4.11
Table of Contents, Headings and Captions
18


Section 4.13
Counterparts
18


Section 4.14
Effectiveness
18













--------------------------------------------------------------------------------




SHAREHOLDERS’ AGREEMENT
This Shareholders’ Agreement is entered into as of [●], 2014 by and among CHC
Group Ltd., a Cayman Islands exempted company (the “Company”), [●], a [●]
(“Shareholder”) and each of the other parties identified on the signature pages
hereto, and, solely for purposes of Section 2.3 and Section 3.3 hereof, Clayton,
Dubilier & Rice Fund IX, L.P., a Cayman Islands exempted limited partnership,
acting by its general partner CD&R Associates IX, L.P., a Cayman Islands
exempted limited company (the “Purchaser”) and solely for purposes of Section
2.3 and Section 3.3 hereof, Clayton, Dubilier and Rice, LLC, a Delaware limited
liability company (the “CD&R Manager”).
RECITALS
WHEREAS, the Company and the Purchaser have entered into the Investment
Agreement, dated as of August 21, 2014, among the Company, the Purchaser and
Clayton, Dubilier and Rice, LLC, a Delaware limited liability company (as
amended, the “Investment Agreement”), pursuant to which the Company has agreed
to issue and sell to Purchaser and Purchaser has agreed to purchase from the
Company (the “Purchase”) Preferred Shares that are convertible into Ordinary
Shares (including any Preferred Shares that are issued and purchased on the
Second Closing Date or the Third Closing Date, the “Purchased Shares”);
WHEREAS, on or prior to the First Closing Date, the Purchaser assigned its right
to purchase the Purchased Shares to Shareholder; and
WHEREAS, in connection with the Purchase, the Company, Shareholder and the CD&R
Parties wish to set forth certain understandings between such parties, including
with respect to certain governance matters.
AGREEMENT
NOW, THEREFORE, the parties agree as follows:




--------------------------------------------------------------------------------




ARTICLE I
INTRODUCTORY MATTERS
Section 1.1    Defined Terms. In addition to the terms defined elsewhere herein,
the following terms have the following meanings when used herein with initial
capital letters:
“Adjusted Ordinary Shares” means at the time of determination (i) the issued
Ordinary Shares, (ii) Ordinary Shares issuable upon the conversion of issued
Preferred Shares and (iii) Ordinary Shares issuable upon the conversion of any
other issued convertible securities of the Company but only if at the time of
determination the holder thereof has the right to so convert such securities.
“Affiliate” has the meaning set forth in Rule 12b-2 promulgated under the
Exchange Act, as in effect on the date hereof; provided, that no portfolio
company of the Purchaser or any of its Affiliates (excluding, for the avoidance
of doubt, the CD&R Parties) shall be deemed an Affiliate of any CD&R Party for
purposes of this agreement.
“Agreement” means this Shareholders’ Agreement, as the same may be amended,
supplemented, restated or otherwise modified from time to time in accordance
with the terms hereof.
“Amended and Restated First Reserve Registration Rights Agreement” has the
meaning set forth in the Investment Agreement.
“Amended First Reserve Shareholders’ Agreement” means the First Reserve
Shareholders’ Agreement (as defined in the Investment Agreement), as amended by
the Amendment to the First Shareholders’ Agreement (as defined in the Investment
Agreement).
“Attorney” has the meaning set forth in Section 3.3.
“Authorizing Resolutions” has the meaning set forth in the Investment Agreement.
“Beneficial Ownership” or “Beneficially Own” shall have the meaning given such
term in Rule 13d-3 under the Exchange Act and a Person’s Beneficial Ownership of
securities shall be calculated in accordance with the provisions of such Rule;
provided, however, that for purposes of determining any Person’s Beneficial
Ownership, such Person shall be deemed to be the Beneficial Owner of any Equity
Securities which may be acquired by such Person, whether within 60 days or
thereafter, upon the conversion, exchange, redemption or exercise of any
warrants, options, rights or other securities issued by the Company or of its
Subsidiaries to such Person; provided, that the CD&R Parties shall not be deemed
to “Beneficially Own” any securities of the Company held or owned by any
portfolio company of the Purchaser or any of its Affiliates (excluding, for the
avoidance of doubt, the CD&R Parties) and; provided, further, that no Person
shall be deemed to Beneficially Own any security solely as a result of such
Person’s execution of this Agreement or either Voting Agreement.
“Board” means the board of directors of the Company.
“Business Day” means a day other than a Saturday, Sunday, federal or New York
State holiday or other day on which commercial banks in New York City are
authorized or required by law to close.
“CD&R Designee” has the meaning set forth in Section 2.1(c).

2

--------------------------------------------------------------------------------




“CD&R Designator” means Shareholder or such other CD&R Party, or any group of
CD&R Parties collectively, then holding of record a majority of Adjusted
Ordinary Shares held of record by all CD&R Parties.
“CD&R Entities” means the Purchaser and its Affiliates.
“CD&R Manager” has the meaning set forth in the preamble.
“CD&R Parties” means Shareholder and any other CD&R Entities that may from time
to time become parties hereto.
“CD&R Registration Rights Agreement” means the Registration Rights Agreement,
dated as of the date hereof, between the Company, Shareholder and the other
parties thereto, as amended.
“Closing Dates” has the meaning set forth in the Investment Agreement.
“Code” means the United States Internal Revenue Code of 1986, as amended.
“Company” has the meaning set forth in the preamble.
“Company Group” has the meaning set forth in the Investment Agreement.
“Company Group Member” has the meaning set forth in the Investment Agreement.
“Control” (including its correlative meanings, “Controlled by” and “under common
Control with”) means possession, directly or indirectly, of the power to direct
or cause the direction of management or policies (whether through ownership of
securities or partnership or other ownership interests, by contract or
otherwise) of a Person.
“Director” means any director of the Company.
“Equity Securities” means the equity securities of the Company, including the
Preferred Shares and the Ordinary Shares.
“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder, as the same may be amended
from time to time.
“First Closing” has the meaning set forth in the Investment Agreement.
“First Closing Date” has the meaning set forth in the Investment Agreement.
“First Reserve” means 6922767 Holding (Cayman) Inc. and each other Holder (as
defined in the Amended and Restated First Reserve Registration Rights Agreement)
other than any CD&R Entity.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.
“Independent Director” means a director who is or would qualify as an
“Independent Director” (as determined by the Board) pursuant to the listing
standards of the New York Stock Exchange. Such individual shall not have, and in
the period starting three years prior to the date of determination and ending on
the date

3

--------------------------------------------------------------------------------




of determination, shall not have had, any material relationship with any of the
CD&R Parties or their Affiliates or the Company.
“Information” has the meaning set forth in Section 3.3.
“Law” means any statute, law, regulation, ordinance, rule, injunction, order,
decree, governmental approval, directive, requirement, or other governmental
restriction or any similar form of decision of, or determination by, or any
interpretation or administration of any of the foregoing by, any Governmental
Authority.
“Lock-Up Period” has the meaning set forth in Section 2.4.
“New Security” has the meaning set forth in Section 2.6(a).
“Nominating and Corporate Governance Committee” means the Nominating and
Corporate Governance Committee of the Board.
“Ordinary Shares” means the ordinary shares of a nominal or par value of $0.0001
per share, of the Company, and any other shares of the Company into which such
shares are reclassified or reconstituted.
“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, or other form of business organization, whether or
not regarded as a legal entity under applicable Law, or any Governmental
Authority or any department, agency or political subdivision thereof.
“PFIC” means a Passive Foreign Investment Company (as defined under Sections
1291-1298 of the Code and the regulations thereunder).
“Preemptive Rights Portion” has the meaning set forth in Section 2.6(b).
“Preferred Shares” means the preferred shares, of a nominal or par value of
$0.0001 per share, of the Company designated as “Convertible Preferred Shares”.
“Purchase” has the meaning set forth in the recitals.
“Purchased Shares” has the meaning set forth in the recitals.
“Purchaser” has the meaning set forth in the preamble.
“Representatives” has the meaning set forth in Section 3.3.
“Second Closing” has the meaning set forth in the Investment Agreement.
“Second Closing Date” has the meaning set forth in the Investment Agreement.
“Shareholder” has the meaning set forth in the preamble.
“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which:
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, representatives or trustees thereof is at the time owned
or Controlled, directly or indirectly, by

4

--------------------------------------------------------------------------------




that Person or one or more of the other Subsidiaries of that Person or a
combination thereof; or (ii) if a limited liability company, partnership,
association or other business entity, a majority of the total voting power of
stock (or equivalent ownership interest) of the limited liability company,
partnership, association or other business entity is at the time owned or
Controlled, directly or indirectly, by that Person or one or more Subsidiaries
of that Person or a combination thereof. For purposes hereof, a Person or
Persons shall be deemed to have a majority ownership interest in a limited
liability company, partnership, association or other business entity if such
Person or Persons shall be allocated a majority of limited liability company,
partnership, association or other business entity gains or losses or shall be or
Control the managing member, managing director or other governing body or
general partner of such limited liability company, partnership, association or
other business entity.
“Total Number of Directors” means the total number of Directors comprising the
Board.
“Transaction Documents” means this Agreement, the Investment Agreement, the
Voting Agreement, the CD&R Registration Rights Agreement, the Amended First
Reserve Shareholders’ Agreement and the Amended and Restated First Reserve
Registration Rights Agreement.
“Transfer” (including its correlative meanings, “Transferor”, “Transferee” and
“Transferred”) shall mean, with respect to any security, directly or indirectly,
to sell, contract to sell, give, assign, hypothecate, pledge, encumber, grant a
security interest in, offer, sell any option or contract to purchase, purchase
any option or contract to sell, grant any option, right or warrant to purchase,
lend or otherwise transfer or dispose of (including through any hedging or other
similar transaction or through providing a written order to issue Ordinary
Shares issued upon conversion of any Preferred Share to another Person) any
economic, voting or other rights in or to such security; provided, however, that
notwithstanding anything to the contrary in this Agreement, a Transfer shall not
include the Transfer of limited partnership interests in the Purchaser or the
Transfer of interests in any CD&R Party to any Person that is Controlled by the
Purchaser or its Affiliates (including, for the avoidance of doubt, CD&R
Associates IX, L.P.) (provided, further, however, that any transaction that
would result in any such Person ceasing to be controlled by the Purchaser or its
Affiliates shall be considered a Transfer). When used as a noun, “Transfer”
shall have such correlative meaning as the context may require.
“Voting Agreement” means the Post-Closing Voting Agreement, dated as of the date
hereof, between Shareholder and 6922767 Holding (Cayman) Inc, as amended.
Section 1.2    Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rule of strict construction will be applied against any party. Unless the
context otherwise requires: (a) “or” is disjunctive but not exclusive, (b) words
in the singular include the plural, and in the plural include the singular, and
(c) the words “hereof”, “herein”, and “hereunder” and words of similar import
when used in this Agreement refer to this Agreement as a whole and not to any
particular provision of this Agreement, and Section references are to this
Agreement unless otherwise specified.
ARTICLE II
CORPORATE GOVERNANCE MATTERS

5

--------------------------------------------------------------------------------




Section 2.1    Rights of CD&R Designator. Shareholder, in its role as the CD&R
Designator, agrees and undertakes to act in accordance with, and give effect to,
the instructions of the CD&R Parties when exercising any and all of the rights
given to the CD&R Designator specified in this Agreement.
Section 2.2    Election of Directors. Following the Second Closing Date, the
CD&R Designator shall have the right, but not the obligation, to designate a
number of individuals for election as Directors such that, upon the election of
each such individual, and each other individual nominated by or at the direction
of the Board or a duly-authorized committee of the Board, as a Director and
taking into account any Director continuing to serve as such without the need
for re-election, the number of CD&R Designees (as defined below) serving as
Directors of the Company will be equal to the lowest whole number of Directors
that is greater than or equal to: (1) 40% of the Total Number of Directors until
such time as the CD&R Parties no longer Beneficially Own at least 40% of the
Adjusted Ordinary Shares; (2) 30% of the Total Number of Directors for so long
as the CD&R Parties Beneficially Own at least 30% but no longer Beneficially Own
at least 40% of the Adjusted Ordinary Shares; (3) 20% of the Total Number of
Directors for so long as the CD&R Parties Beneficially Own at least 20% but no
longer Beneficially Own at least 30% of the Adjusted Ordinary Shares; and (4)
10% of the Total Number of Directors for so long as the CD&R Parties
Beneficially Own at least 5% but no longer Beneficially Own at least 20% of the
Adjusted Ordinary Shares. Following the First Closing Date but prior to the
Second Closing Date, the CD&R Designator shall have the right, but not the
obligation, to designate a number of individuals for election as Directors such
that, upon the election of each such individual, and each other individual
nominated by or at the direction of the Board or a duly-authorized committee of
the Board, as a Director and taking into account any Director continuing to
serve as such without the need for re-election, the number of CD&R Designees
serving as Directors of the Company will be equal to the lowest whole number of
Directors that is greater than or equal to 16 2/3% of the Total Number of
Directors.
(a)    From the First Closing until the Second Closing and thereafter until such
time that the CD&R Parties no longer Beneficially Own at least 30% of the
Adjusted Ordinary Shares, (i) the Company shall establish and maintain a
committee of the Board, consisting of two directors (both of whom shall be CD&R
Designees designated by the CD&R Designator), delegated with the sole power and
authority to identify and appoint a Chairman of the Board pursuant to the
Articles, and (ii) such committee shall not be dissolved without the prior
written consent of the CD&R Designator.
(b)    For at least one year following the Second Closing Date, at least one of
the Directors designated for nomination by the CD&R Designator shall be an
Independent Director if the CD&R Designator has the right to designate for
nomination at least four Directors pursuant to this Section 2.2.
(c)    If at any time the CD&R Designator has designated fewer than the total
number of individuals that the CD&R Designator is then entitled to designate
pursuant to Section 2.2(a), the CD&R Designator shall have the right to
designate such additional individuals which it is entitled to so designate, in
which case, any individuals nominated by or at the direction of the Board or any
duly-authorized committee thereof for election as Directors to fill any vacancy
on the Board shall include such designees, and the Company shall use its best
efforts to (x) effect the election of such additional designees, whether by
increasing the size of the Board or otherwise, and (y) cause the election of
such additional designees to fill any such newly-created vacancies or to fill
any other existing vacancies. Each such individual whom the CD&R Designator
shall actually designate pursuant to this Section 2.2 and who is thereafter
elected and qualifies to serve as a Director shall be referred to herein as a
“CD&R Designee”.

6

--------------------------------------------------------------------------------




(d)    If a vacancy is created at any time by the death, disability, retirement
or resignation of any CD&R Designee, any individual nominated by or at the
direction of the Board or any duly-authorized committee thereof to fill such
vacancy shall be, and the Company shall use its best efforts to cause such
vacancy to be filled, as soon as possible, by a new designee of the CD&R
Designator, and the Company shall take, to the fullest extent permitted by law,
at any time and from time to time, all actions necessary to accomplish the same.
(e)    The Company shall, to the fullest extent permitted by law, include in the
slate of nominees recommended by the Board at any meeting of shareholders called
for the purpose of electing Directors, the persons designated pursuant to this
Section 2.2 and use its best efforts to cause the election of each such designee
to the Board at such meeting, including nominating each such individual to be
elected as a Director as provided herein, recommending such individual’s
election and soliciting proxies or consents in favor thereof.
(f)    In addition to any vote or consent of the Board or the shareholders of
the Company required by applicable Law or the memorandum and articles of
association of the Company, and notwithstanding anything to the contrary in this
Agreement, for so long as this Agreement is in effect, any action by the Board
to increase or decrease the Total Number of Directors shall require the prior
written consent of the CD&R Designator, delivered in accordance with
Section 3.12 of this Agreement.
(g)    The CD&R Designator shall notify the Company of the identity of the
proposed CD&R Designees, in writing, on or before the time such information is
reasonably requested by the Board or the Nominating and Corporate Governance
Committee for inclusion in a proxy statement for a meeting of shareholders,
together with all information about the proposed CD&R Designees as shall be
reasonably requested by the Board or the Nominating and Corporate Governance
Committee.
(h)    Notwithstanding anything to the contrary herein, the CD&R Designator
shall not be entitled to designate any CD&R Designee pursuant to Section 2.2(a)
to the Board if the Board or the Nominating and Corporate Governance Committee
reasonably determines that (i) the election of such CD&R Designee to the Board
would cause the Company to not be in compliance with applicable Law (but, if the
compliance relates to the lack of independence of the proposed CD&R Designee,
only, after receiving the consent of the CD&R Designator pursuant to Section
2.2(g), after first increasing the size of the Board and appointing any
necessary independent Directors to fill such newly created vacancies) or (ii)
such CD&R Designee has been involved in any of the events enumerated in Item
2(d) or (e) of Schedule 13D under the Exchange Act or Item 401(f) of Regulation
S-K under the Securities Act or is subject to any order, decree or judgment of
any Governmental Authority prohibiting service as a director of any public
company. In any such case described in clauses (i) or (ii) of the immediately
preceding sentence, the CD&R Designator shall withdraw the designation of such
proposed CD&R Designee, and, subject to the requirements of this Section 2.2(i),
be permitted to designate a replacement therefor (which replacement CD&R
Designee will also be subject to the requirements of this Section 2.2(i)).
Subject to applicable NYSE listing standards (or other applicable requirements
of any relevant stock exchange) or applicable Law, in no event shall any such
CD&R Designee’s actual or potential lack of independence resulting from its
relationship with a CD&R Entity (other than with respect to the Independent
Director appointed pursuant to Section 2.2(c)) be considered to disqualify such
CD&R Designee from being a member of the Board pursuant to this Section 2.2. If
requested by the Nominating and Corporate Governance Committee, the CD&R
Designator shall consult with the Nominating and Corporate Governance Committee
regarding its potential CD&R Designees prior to designating any CD&R Designee
pursuant to Section 2.2(a) and shall provide to the Nominating and Corporate
Governance Committee such information about the CD&R Designee as shall be
reasonably requested by the Nominating

7

--------------------------------------------------------------------------------




and Governance Committee, including information of the type that the Nominating
and Corporate Governance Committee requests from the other directors of the
Company.
(i)    Upon the First Closing Date, the Company shall promptly upon the request
of the CD&R Designator cause each committee of the Board to be comprised of a
percentage of CD&R Designees in the manner consistent with Section 2.2(a), in
each case to the extent permitted under applicable NYSE listing standards (or
other applicable requirements of any relevant stock exchange) or applicable Law.
(j)    Without limiting other circumstances in which the CD&R Designees may be
required to recuse themselves under applicable Law, the CD&R Designator shall
cause the CD&R Designees to recuse themselves from any decisions of the Board
regarding (i) any adjustment to the Conversion Price of the Preferred Shares as
contemplated by Section 9 of the Authorizing Resolutions, (ii) whether to pay
Preferred Dividends (as defined in the Authorizing Resolutions) in cash as
contemplated by Section 4 of the Authorizing Resolutions (it being understood
that if prior to the applicable payment date the Directors (excluding the CD&R
Designees) do not approve the payment of Preferred Dividends in cash, then, to
the extent the Company may lawfully implement the same, the Company shall issue
Preferred Shares pursuant to a Capitalisation Issue (as defined in the
Authorizing Resolutions) in accordance with the Authorizing Resolutions; (iii)
whether to require a conversion of the Preferred Shares as contemplated by
Section 6(a)(ii) of the Authorizing Resolutions; (iv) whether to amend the terms
of the Preferred Shares pursuant to Section 12(b) of the Authorizing
Resolutions; or (v) any dispute with respect to the Investment Agreement;
provided, however, that, in each case, prior to any vote upon or discussion of
any such action or determination, the CD&R Designees shall be afforded the right
to present to the remaining Directors their opinion, and the basis for such
opinion, with respect to such determination.
(k)    As promptly as reasonable practicable following the request of any CD&R
Designee, the Company shall enter into an indemnification agreement with such
CD&R Designee, in the form entered into with the other members of the Board.
Section 2.3    Standstill. (a) From the First Closing Date until the date on
which the CD&R Designator is no longer entitled to designate a Director to the
Board pursuant to Section 2.2, the CD&R Parties, the Purchaser and the CD&R
Manager shall not, shall cause each other CD&R Entity or Affiliate of the
Purchaser or the CD&R Manager not to, shall use its reasonable best efforts to
cause any portfolio company of any CD&R Entity or Affiliate of the Purchaser or
the CD&R Manager not to, and shall not knowingly direct, recommend or encourage
any such portfolio company to knowingly, directly or indirectly, without the
prior written approval of at least a majority of the Directors not designated by
the CD&R Designator:
(1)    acquire, agree to acquire, propose or offer to acquire (including through
any hedging or other similar transaction), Equity Securities or securities that
are convertible or exchangeable into (or exercisable for), Equity Securities,
other than as a result of (x) any stock split, stock dividend or subdivision of
Equity Securities or (y) the exercise by the CD&R Parties of their preemptive
rights pursuant to Section 2.6 below or (z) any Capitalization Issue in
accordance with the Authorizing Resolutions or any conversion of the Preferred
Shares pursuant to the Authorizing Resolutions;
(2)    transfer any Equity Securities into a voting trust or similar contract or
subject any Equity Securities to any voting agreement, pooling arrangement or
similar arrangement (other than the Voting Agreement), or grant any proxy with
respect to any Equity Securities (other than to the Company or a person
specified by the Company in a proxy card provided to shareholders of the Company
by or on behalf of the Company);

8

--------------------------------------------------------------------------------




(3)    enter, agree to enter, or publicly propose or offer to enter into any
merger, business combination, sale of assets, recapitalization, restructuring or
change in control transaction;
(4)    make, or in any way participate or engage in, any “solicitation” of
“proxies” (as such terms are used in Section 14A of the Exchange Act and the
regulations promulgated thereunder) to vote, or advise or knowingly influence
any Person with respect to the voting of, any Equity Securities, other than on
behalf of the Company or to effectuate the governance arrangements contemplated
by the Transaction Documents;
(5)    call, or seek to call, a meeting of the shareholders of the Company or
initiate any shareholder proposal for action by shareholders of the Company,
other than to effectuate the governance arrangements contemplated by the
Transaction Documents;
(6)    form, join or in any way participate in a group (as defined in Section
13(d)(3) of the Exchange Act) with respect to any Equity Securities, other than
with First Reserve or its Affiliates to the extent permitted by the Voting
Agreement;
(7)    (i) Transfer any Equity Securities to any Person who or that is (or will
become upon consummation of such sale, transfer or other disposition) a
beneficial owner of 10% or more of the Adjusted Ordinary Shares; or (ii) without
the prior written consent of the Company, on any single day, Transfer more than
10% of the Adjusted Ordinary Shares through the public markets, in each case,
other than pursuant to an underwritten registered public offering; or
(8)    publicly disclose any intention, plan, arrangement or other contract
prohibited by the foregoing.
(b)    The Purchaser, the CD&R Manager and the CD&R Parties shall not, shall
cause each other CD&R Entity or Affiliate of the Purchaser or the CD&R Manager
not to and shall use its reasonable best efforts to cause any portfolio company
of any CD&R Entity or Affiliate of the Purchaser or the CD&R Manager not to
knowingly, directly or indirectly, take any action that would reasonably be
expected to require the Company to make a public announcement regarding the
possibility of a business combination, merger, sale of assets or other type of
transaction or matter described in Section 2.3(a).
(c)    For the avoidance of doubt, this Section 2.3 shall in no way limit the
ability of the Directors to act in their capacity as Directors, restrict any
CD&R Entity from making private proposals to the Board, or limit the CD&R
Parties’ ability to vote or Transfer (subject to Section 2.3(a)(7)) any Equity
Securities.
(d)    The obligations of the Purchaser, the CD&R Manager and the CD&R Parties
in this Section 2.3 shall terminate and be of no further effect if the CD&R
Parties no longer Beneficially Own at least 20% of the Adjusted Ordinary Shares
and (1) the Company enters into a definitive agreement with respect to a merger,
business combination, or sale of all or substantially all of its direct and
indirect assets, recapitalization or change of control transaction; (2) the
Company commences a process to solicit proposals with respect to any of the
transactions described in clause (1) of this Section 2.3(d), or publicly
approves or recommends any of the transactions described in clause (1) of this
Section 2.3(d); or (3) a third party acquires, makes an offer to acquire, or
makes a public announcement with respect to its intention to make an offer to
acquire (whether by a merger, business combination, sale of assets,
recapitalization, restructuring, tender or exchange offer, or otherwise) 20% or
more of the Company’s assets, or 20% or more of any class of securities of the
Company and the Board publicly recommends in favor of such acquisition.

9

--------------------------------------------------------------------------------




Section 2.4    Lock-Up. Except as otherwise permitted in this Agreement, until
(i) with respect to the Preferred Shares, the eighth anniversary of the First
Closing Date, and (ii) with respect to the Ordinary Shares, the first
anniversary of the First Closing Date (as applicable, the “Lock-Up Period”), the
CD&R Parties will not Transfer any Preferred Shares or any Ordinary Shares
(including Ordinary Shares issued upon the conversion of Preferred Shares);
provided, that if any Preferred Shares were to be converted pursuant to the
terms of the Authorizing Resolutions and instead remain outstanding due to a
failure or inability of the Company to effect such conversion, and the Company
has not cured such failure or inability to convert such Preferred Shares within
10 days of the occurrence of the event resulting in such failure or inability,
the CD&R Parties shall be permitted to Transfer any such Preferred Shares after
the first anniversary of the First Closing Date. Notwithstanding the foregoing,
the CD&R Parties shall be permitted to Transfer any portion or all of their
Preferred Shares or Ordinary Shares at any time under the following
circumstances:
(1)    Transfers to any Controlled Affiliate of any CD&R Parties, but only if
the transferee agrees in writing for the benefit of the Company (in form and
substance satisfactory to the Company and with a copy thereof to be furnished to
the Company) to be bound by the terms of this Agreement (any such transferee
shall be included in the term “CD&R Parties”) and if the transferee and the
transferor agree for the express benefit of the Company that the transferee
shall Transfer the Preferred Shares and/or Ordinary Shares (including Ordinary
Shares issued upon the conversion of Preferred Shares) so Transferred back to
the transferor at or before such time as the transferee ceases to be a
Controlled Affiliate of a CD&R Party;
(2)    Transfers by way of surrender to or repurchase by the Company or any
Transfer to any Subsidiary of the Company;
(3)    Transfers that have been approved in writing by a majority of the Board
excluding the CD&R Designees; or
(4)    If First Reserve is selling Ordinary Shares pursuant to an exercise of
First Reserve’s demand or piggyback registration rights set forth in the Amended
and Restated First Reserve Registration Rights Agreement, pursuant to an
exercise of the CD&R Parties’ piggyback registration rights set forth in Section
2.1 of the CD&R Registration Rights Agreement.
Section 2.5    Legend. The CD&R Parties agree that all certificates or other
instruments representing the Preferred Shares or Ordinary Shares subject to this
Agreement will bear a legend substantially to the following effect:
THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO TRANSFER AND OTHER
RESTRICTIONS SET FORTH IN A SHAREHOLDERS’ AGREEMENT, DATED AS OF [●], 2014,
COPIES OF WHICH ARE ON FILE WITH THE SECRETARY OF THE ISSUER. THE SECURITIES
REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE
TRANSFERRED, SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF
EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF SUCH SHAREHOLDERS’ AGREEMENT AND (A)
PURSUANT TO A REGISTRATION STATEMENT RELATING THERETO THAT IS EFFECTIVE UNDER
SUCH ACT AND APPLICABLE STATE

10

--------------------------------------------------------------------------------




SECURITIES LAWS OR (B) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT
OR SUCH LAWS.
THE HOLDER OF THIS CERTIFICATE, BY ACCEPTANCE OF THIS CERTIFICATE, AGREES TO BE
BOUND BY ALL OF THE PROVISIONS OF SUCH SHAREHOLDERS’ AGREEMENT.
(a)    Upon request of a CD&R Party, upon receipt by the Company of an opinion
of counsel reasonably satisfactory to the Company to the effect that such legend
is no longer required under the Securities Act and applicable state laws, the
Company shall promptly cause the first paragraph of the legend to be removed
from any certificate for any Preferred Shares or Ordinary Shares to be
Transferred in accordance with the terms of this Agreement and the second
paragraph of the legend shall be removed upon the expiration of such transfer
and other restrictions set forth in this Agreement. Each of the CD&R Parties
acknowledge that the Preferred Shares and Ordinary Shares issuable upon
conversion of the Preferred Shares have not been registered under the Securities
Act or under any state securities laws and agrees that it will not sell or
otherwise dispose of any of the Preferred Shares or Ordinary Shares issuable
upon conversion of the Preferred Shares except in compliance with this Agreement
and the registration requirements or exemption provisions of the Securities Act
and any other applicable securities laws.Preemptive Rights. From the First
Closing until such time as the CD&R Designator is no longer entitled to
designate a Director to the Board pursuant to Section 2.2, if the Company makes
any public or non-public offering of any Equity Securities or any securities
that are convertible or exchangeable into (or exercisable for) Equity
Securities, including, for the purposes of this Section 2.6, warrants, options
or other such rights (any such security, a “New Security”) (other than (1)
pursuant to any employee or director benefit plan or the granting or exercise of
employee stock options or other equity incentives pursuant to the Company’s
stock incentive plans or employment or consulting arrangements with the Company
or any of its Subsidiaries, (2) issuances in connection with any acquisition (by
sale, merger in which the Company is the surviving corporation, or otherwise) by
the Company of equity in, or assets of, a business, including any joint venture
or strategic partnership or to financial institutions, commercial lenders,
brokers/finders or any similar party in connection with the incurrence or
guarantee of indebtedness by the Company or any of its Subsidiaries, (3)
issuances of any securities issued as a result of a stock split, stock dividend,
reclassification or reorganization or similar event, (4) issuances of Equity
Securities issued pursuant to a Capitalisation Issue in accordance with the
Authorizing Resolutions or issued upon conversion, exchange or exercise of, or
as a dividend on, the Preferred Shares then outstanding, if any, (5) issuances
of Equity Securities issued upon conversion, exchange or exercise of, or as a
dividend on, any convertible securities of the Company issued prior to the date
of the Investment Agreement, (6) issuances of Equity Securities upon conversion,
exchange or exercise of, or as a dividend on, any Equity Securities issued after
the date hereof in a transaction to which this Section 2.6 applied, (7)
issuances of Equity Securities pursuant to the Permitted Offering (as defined in
the Investment Agreement), and (8) issuances of Equity Securities or issuance of
Equity Securities upon conversion, exchange or exercise of, or as a dividend on,
any Equity Securities issued pursuant to an exception described in clauses (1)
through (7) above), Shareholder and each CD&R Party that purchased Preferred
Shares on the Closing Dates or to whom Shareholder later transfers any of its
Preferred Shares purchased on the Closing Dates (or Ordinary Shares issued upon
conversion of such Preferred Shares) shall be afforded the opportunity to
acquire from the Company such CD&R Party’s Preemptive Rights Portion of such New
Securities for the same price as that offered to the other purchasers of such
Equity Securities or other securities; provided, that the CD&R Parties shall not
be entitled to acquire any New Securities pursuant to this Section 2.6 if the
issuance of such New Securities to the CD&R Parties would require approval of
the shareholders of the Company as a result of any such CD&R Party’s status as
an Affiliate of the Company, in which case, the Company may consummate the
issuance of New Securities to other investors prior to obtaining approval of the
shareholders of the Company but subject to the right of the CD&R Parties to
purchase additional New Securities up to its

11

--------------------------------------------------------------------------------




Preemptive Rights Portion of such issuance following approval of the
shareholders of the Company; provided, further, that (x) the Company shall use
its reasonable best efforts to obtain the approval of the shareholders to
approve the issuance of the New Securities to such CD&R Parties and (y) that, if
the issuance of such New Securities is to be effected via a private placement,
the Company shall use its commercially reasonable efforts to obtain commitments
from the purchasers of such New Securities to vote in favor of the issuance of
such New Securities to such CD&R Parties; provided, that the Company shall not
be required to make any payment to such purchasers or make any changes to the
terms of such New Securities that would be adverse to the Company.
(b)    Subject to the foregoing proviso, the amount of New Securities that each
CD&R Parties shall be entitled to purchase in the aggregate shall be determined
by multiplying (1) the total number of such offered shares of New Securities by
(2) a fraction, the numerator of which is the number of Ordinary Shares held by
such CD&R Party plus the number of Ordinary Shares represented by the Preferred
Shares held by such CD&R Party on an as converted basis, as of such date, and
the denominator of which is the number of Ordinary Shares then outstanding plus
the number of Ordinary Shares represented by all then outstanding Preferred
Shares on an as converted basis, as of such date (the “Preemptive Rights
Portion”).
(c)    If the Company proposes to offer New Securities, it shall give
Shareholder written notice of its intention, describing the price (or range of
prices), anticipated amount of securities, timing and other terms upon which the
Company proposes to offer the same (including, in the case of a registered
public offering and to the extent possible, a copy of the prospectus included in
the registration statement filed with respect to such offering) at least five
(5) business days prior to such issuance (provided that, to the extent the terms
of such offering cannot reasonably be provided five (5) business days prior to
such issuance, notice of such terms may be given on the date of, but prior to,
such issuance). The Company may provide such notice to Shareholder on a
confidential basis prior to public disclosure of such offering. Shareholder may
notify the Company in writing at any time on or prior to the business day
immediately prior to the date of such issuance (or, if notice of all such terms
has not been given prior to the business day immediately prior to the date of
such issuance, at any time prior to such issuance) whether any of the CD&R
Parties will exercise such preemptive rights and as to the amount of New
Securities the CD&R Parties desires to purchase, up to the maximum amount
calculated pursuant to Section 2.6(b). Such notice to the Company shall
constitute a binding commitment by the CD&R Parties to purchase the amount of
New Securities so specified at the price and other terms set forth in the
Company’s notice to it. Subject to receipt of the requisite notice of such
issuance, the failure of Shareholder to respond prior to the time a response is
required pursuant to this Section 2.6(c) shall be deemed to be a waiver of the
CD&R Parties’ purchase rights under this Section 2.6 only with respect to the
offering described in the applicable notice.
(d)    Each CD&R Party shall purchase the securities that it has elected to
purchase concurrently with the related issuance of such securities by the
Company; provided, that if such related issuance is prior to the 12th business
day following the date on which such CD&R Party has notified the Company that it
has elected to purchase securities pursuant to this Section 2.6, then each CD&R
Party shall purchase such securities within twelve (12) business days following
the date of the related issuance. If the proposed issuance by the Company of
securities which gave rise to the exercise by the CD&R Parties of its preemptive
rights pursuant to this Section 2.6 shall be terminated or abandoned by the
Company without the issuance of any securities, then the purchase rights of the
CD&R Parties pursuant to this Section 2.6 shall also terminate as to such
proposed issuance by the Company (but not any subsequent or future issuance),
and any funds in respect thereof paid to the Company by the CD&R Parties in
respect thereof shall be refunded in full.

12

--------------------------------------------------------------------------------




(e)    In the case of the offering of securities for consideration in whole or
in part other than cash, including securities acquired in exchange therefor
(other than securities by their terms so exchangeable), the consideration other
than cash shall be deemed to be the fair value thereof as determined by the
Board; provided, however, that such fair value as determined by the Board shall
not exceed the aggregate market price of the securities being offered as of the
date the Board authorizes the offering of such securities.
(f)    The election by any CD&R Parties not to exercise its subscription rights
under this Section 2.6 in any one instance shall not affect their right as to
any subsequent proposed issuance.
(g)    The Company and the CD&R Parties shall cooperate in good faith to
facilitate the exercise of the CD&R Parties’ rights pursuant to this Section
2.6, including securing any required approvals or consents.
Section 2.6    Consent Rights. Following the Second Closing Date and thereafter
until such time as the CD&R Parties no longer Beneficially Own at least 30% (or,
with respect to clause (3) below, 20%) of the Adjusted Ordinary Shares, the
Company shall not take any of the following actions without the prior written
consent of the CD&R Designator:
(1)    the adoption of any plan of liquidation, dissolution or winding up of the
Company or the filing of any voluntary petition for bankruptcy, receivership or
similar proceeding;
(2)    the issuance of any Equity Securities or any securities that are
convertible or exchangeable into (or exercisable for) Equity Securities that
would require approval of the shareholders of the Company (other than any
approval of the shareholders of the Company required as a result of any CD&R
Party’s status as an Affiliate of the Company) or any repurchase of Equity
Securities (other than repurchases of Equity Securities issued in connection
with any employee or director benefit plan or the granting or exercise of
employee stock options or other equity incentives pursuant to the Company’s
stock incentive plans or employment or consulting arrangements with the Company
or any of its Subsidiaries);
(3)    any sale or other transfer of the Company or all or substantially all of
the direct and indirect assets of the Company (including via merger,
consolidation or similar transaction);
(4)    any acquisition or disposition of any business or division involving
consideration in excess of $100 million (whether by merger, sale of stock, sale
of assets or other similar transaction);
(5)    any incurrence of indebtedness by the Company or any of its Subsidiaries
in excess of $100 million; and
(6)    the hiring or termination of the chief executive officer of the Company.
During the period from the First Closing Date until the Second Closing Date, the
Company shall not take any of the above actions without the prior written
consent of the CD&R Designator in each case to the extent that such consent
right is permitted under applicable NYSE listing standards (or other applicable
requirements of any relevant stock exchange) or applicable Law.

13

--------------------------------------------------------------------------------




ARTICLE III
INFORMATION
Section 3.1    Books and Records; Access. Subject to applicable law, until the
date on which the CD&R Designator is no longer entitled to designate a Director
to the Board pursuant to Section 2.2, the Company shall, and shall cause its
Subsidiaries to, upon Shareholders’ reasonable request, permit the Shareholder
and its designated representatives, at reasonable times and upon reasonable
prior notice to the Company, to review the books and records of the Company or
any of such Subsidiaries and to discuss the affairs, finances and condition of
the Company or any of such Subsidiaries with the officers of the Company or any
such Subsidiary; provided, however, that (i) such access shall not unreasonably
disrupt the operations of the Company or any of its Subsidiaries and (ii) the
Company shall not be required to disclose any privileged information of the
Company so long as the Company has used commercially reasonable efforts to enter
into an arrangement pursuant to which it may provide such information to the
Shareholder and the CD&R Entities without the loss of any such privilege.
Section 3.2    Certain Reports. Subject to applicable Law, until the date on
which the CD&R Designator is no longer entitled to designate a Director to the
Board pursuant to Section 2.2, the Company shall deliver or cause to be
delivered to the Shareholder, at its request:
(a)    operating and capital expenditure budgets and periodic information
packages relating to the operations and cash flows of the Company and its
Subsidiaries that are provided to the Board or the board of directors of the
Company’s Subsidiaries; and
(b)    to the extent otherwise prepared by the Company, such other reports and
information as may be reasonably requested by Shareholder; provided, however,
that (i) the Company shall not be required to provide any reports or information
to the extent it would unreasonably disrupt the operations of the Company or any
of its Subsidiaries and (ii) the Company shall not be required to disclose any
privileged information of the Company so long as the Company has used
commercially reasonable efforts to enter into an arrangement pursuant to which
it may provide such information to the Shareholder and the CD&R Entities without
the loss of any such privilege.
Section 3.3    Confidentiality. The Purchaser, the CD&R Manager and each CD&R
Party will hold, and will cause its respective Affiliates and their respective
directors, managers, officers, employees, agents, consultants, auditors,
attorneys, financial advisors, financing sources and other consultants and
advisors (“Representatives”) to hold, in strict confidence, unless disclosure to
a regulatory authority is necessary in connection with any necessary regulatory
approval, examination or inspection or unless disclosure is required by judicial
or administrative process or by other requirement of law or the applicable
requirements of any regulatory agency or relevant stock exchange (in which case,
other than in connection with a disclosure in connection with a routine audit or
examination by, or document request from, a regulatory or self-regulatory
authority, bank examiner or auditor, the party disclosing such information shall
provide the other party with prior written notice of such permitted disclosure),
all non-public records, books, contracts, instruments, computer data and other
data and information (collectively, “Information”) concerning the Company or any
of its Subsidiaries furnished to it by or on behalf of the Company or any of its
Subsidiaries pursuant to this Agreement (except to the extent that such
information can be shown by the party receiving such Information to have been
(1) previously known by such party from other sources, provided that such source
was not known by such party to be bound by a contractual, legal or fiduciary
obligation of confidentiality to the other party, (2) in the public domain
through no violation of this Section 3.3 by such

14

--------------------------------------------------------------------------------




party or (3) later lawfully acquired from other sources by the party to which it
was furnished), and no such party shall release or disclose such Information to
any other person, except its Representatives; provided, that nothing herein, or
in any confidentiality agreement with the Company entered into prior to the date
hereof, shall prevent the Purchaser from disclosing Information on a
confidential basis to (i) any advisory committee made up of its or any of its
Affiliates’ direct or indirect limited partners, (ii) in connection with any
syndication of any indirect equity interest in the Company issued by the
Purchaser or its Affiliates to any prospective limited partners, or other equity
investors and/or their respective Representatives or (iii) any proposed
transferee of any Preferred Shares or Ordinary Shares owned by any of the CD&R
Parties in connection with any Transfer that is permitted under this Agreement.
Section 3.4    Tax Matters    .
(a)    Following the First Closing, the Company shall monitor the status of each
Company Group Member and shall undertake commercially reasonable actions to
ensure that no such member should be characterized as a PFIC for any taxable
year (as determined for U.S. federal income tax purposes) of such member.
(b)    Following the First Closing, the Company will use commercially reasonable
efforts to promptly furnish to the Purchaser information reasonably requested in
writing that the Company has in its possession or can reasonably obtain, create,
or cause to be created, in order to enable the Purchaser or its direct or
indirect investors to comply with any applicable tax reporting requirements with
respect to the ownership or disposition of any Preferred Shares it holds. Within
a reasonable period of time following the end of the Company’s taxable year,
such period not to exceed 4 months, the Company will make available to the
Purchaser all information that would reasonably permit the Purchaser to
determine whether the Company or any other Company Group Member was a PFIC for
such taxable year. If the Purchaser reasonably believes that it is likely that
the Company or any other Company Group Member will be a PFIC for any taxable
year, the Company will provide the Purchaser with the information necessary in
order for the Purchaser or any direct or indirect investor therein, as the case
may be, to timely and properly make an election under section 1295 of the Code
to treat the Company or such other Company Group Member as a “qualified electing
fund” or an election under Section 1298(b)(1) or Section 1291(d)(2) of the Code
and the regulations thereunder and comply with the reporting requirements
applicable to any such election.
(c)    The rights of the Purchaser in this 0 shall terminate and be of no
further effect when the CD&R Designator is no longer entitled to designate a
Director to the Board pursuant to Section 2.2.
ARTICLE IV
GENERAL PROVISIONS
Section 4.1    Termination. This Agreement shall terminate on the earlier to
occur of (i) such time as the CD&R Designator is no longer entitled to designate
a Director pursuant to Section 2.2(a), and (ii) the delivery of a written notice
by the CD&R Designator to the Company requesting that this Agreement terminate.
Section 4.2    Notices. Any notice, designation, request, request for consent or
consent provided for in this Agreement shall be in writing and shall be either
sent by facsimile or email, personally delivered, mailed first class mail
(postage prepaid) or sent by reputable overnight courier service (charges
prepaid) to

15

--------------------------------------------------------------------------------




the Company at the address set forth below and to any other recipient at the
address indicated on the Company’s records, or at such address or to the
attention of such other Person as the recipient party has specified by prior
written notice to the sending party. Notices and other such documents will be
deemed to have been given or made hereunder when sent by facsimile or email
(receipt confirmed), delivered personally, five days after deposit in the U.S.
mail and one day after deposit with a reputable overnight courier service.
The Company’s address is:
CHC Group Ltd.
c/o Intertrust Corporate Services (Cayman) Ltd.
190 Elgin Avenue
George Town, Grand Cayman KY1-9005, Cayman Islands
Attn: Michael O’Neill
Fax: (604) 232-8359
Email: Mike.ONeill@chc.ca    
with a copy to (which copy alone shall not constitute notice):
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017
Attn: William E. Curbow, Esq.
Telephone: (212) 455-3160
Fax: (212) 455-2502
Email: wcurbow@stblaw.com
and with a copy to (which copy alone shall not constitute notice):
Simpson Thacher & Bartlett LLP
2 Houston Center – Suite 1475
909 Fannin Street
Houston, Texas 77010
Attn: Christopher R. May
Fax: (713) 821-5602
Email: cmay@stblaw.com
and with a copy to (which copy alone shall not constitute notice):
Cooley LLP
3175 Hanover Street
Palo Alto, CA
Attn: Louis Lehot
Fax: (650) 849-7400
Email: llehot@cooley.com
Shareholder’s and the CD&R Parties’ address is:
c/o Clayton, Dubilier & Rice, LLC
375 Park Avenue, 18th Floor
New York, NY 10152


16

--------------------------------------------------------------------------------




Attn: Nathan K. Sleeper
Fax: (212) 407-5252
Email: nsleeper@cdr-inc.com
with a copy to (which copy alone shall not constitute notice):
Debevoise & Plimpton LLP
919 Third Avenue
New York, New York 10022
Attn: Kevin A. Rinker
Fax: (212) 521-7569
Email: karinker@debevoise.com
Section 4.3    Amendment; Waiver. This Agreement may be amended, supplemented or
otherwise modified only by a written instrument executed by the Company and the
other parties hereto and each of the CD&R Parties other than the CD&R Designator
hereby appoints the CD&R Designator as its attorney in fact (the “Attorney”) for
and in the name of and on behalf of such party to negotiate and approve any
amendments, supplements or modifications to this Agreement (including any change
of parties thereto) as the Attorney shall think necessary, advisable, convenient
or otherwise desirable and to approve, complete, amend and execute and deliver,
on behalf of and in the name of such party, any document which effects or
otherwise evidences such amendment, supplement or modification. Neither the
failure nor delay on the part of any party hereto to exercise any right, remedy,
power or privilege under this Agreement shall operate as a waiver thereof, nor
shall any single or partial exercise of any right, remedy, power or privilege
preclude any other or further exercise of the same or of any other right,
remedy, power or privilege, nor shall any waiver of any right, remedy, power or
privilege with respect to any occurrence be construed as a waiver of such right,
remedy, power or privilege with respect to any other occurrence. No waiver shall
be effective unless it is in writing and is signed by the party asserted to have
granted such waiver.
Section 4.4    Further Assurances. The parties hereto will sign such further
documents, cause such meetings to be held, resolutions passed, exercise their
votes and do and perform and cause to be done such further acts and things
necessary, proper or advisable in order to give full effect to this Agreement
and every provision hereof. To the fullest extent permitted by law, the Company
shall not directly or indirectly take any action that is intended to, or would
reasonably be expected to result in, CD&R or any CD&R Party being deprived of
the rights contemplated by this Agreement. Without limiting the foregoing, the
Company shall (i) comply with the terms and provisions of the Authorizing
Resolutions, (ii) not take or fail to take any actions that would violate any
terms or provisions of the Authorizing Resolutions and (iii) maintain in effect
a sufficient number of authorized Ordinary Shares as necessary to effect any
conversion of all issued and outstanding Preferred Shares and not issue or allot
any Ordinary Shares such that the number of authorized but unissued Ordinary
Shares would at such time be insufficient to permit the conversion of all issued
Preferred Shares into Ordinary Shares at such time.
Section 4.5    Assignment. This Agreement will inure to the benefit of and be
binding on the parties hereto and their respective successors and permitted
assigns. This Agreement may not be assigned without the express prior written
consent of the other parties hereto, and any attempted assignment, without such
consents, will be null and void; provided, however, that, without the prior
written consent of the Company, a CD&R Party may assign this Agreement to a
Controlled Affiliate of any CD&R Party that becomes a party hereto pursuant to
Section 2.4(b)(1).

17

--------------------------------------------------------------------------------




Section 4.6    Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York.
Section 4.7    Jurisdiction; Waiver of Jury Trial. The parties hereby
irrevocably and unconditionally consent to submit to the exclusive jurisdiction
of the state and federal courts located in the Borough of Manhattan, State of
New York for any actions, suits or proceedings arising out of or relating to
this Agreement and the transactions contemplated hereby. The parties hereby
irrevocably and unconditionally consent to the jurisdiction of such courts (and
of the appropriate appellate courts therefrom) in any such action, suit or
proceeding and irrevocably waive, to the fullest extent permitted by law, any
objection that they may now or hereafter have to the laying of the venue of any
such action, suit or proceeding in any such court or that any such action, suit
or proceeding which is brought in any such court has been brought in an
inconvenient forum. Process in any such action, suit or proceeding may be served
on any party anywhere in the world, whether within or without the jurisdiction
of any such court. Without limiting the foregoing, each party agrees that
service of process on such party as provided in this Section 4.7 shall be deemed
effective service of process on such party. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
Section 4.8    Specific Performance. Each party hereto acknowledges and agrees
that in the event of any breach of this Agreement by any of them, the other
parties hereto would be irreparably harmed and could not be made whole by
monetary damages. Each party accordingly agrees to waive the defense in any
action for specific performance that a remedy at law would be adequate and
agrees that the parties, in addition to any other remedy to which they may be
entitled at law or in equity, shall be entitled to specific performance of this
Agreement without the posting of bond.
Section 4.9    Entire Agreement. This Agreement (together with the Transaction
Documents) sets forth the entire understanding of the parties hereto with
respect to the subject matter hereof. There are no agreements, representations,
warranties, covenants or understandings with respect to the subject matter
hereof or thereof other than those expressly set forth herein and therein. This
Agreement supersedes all other prior agreements and understandings between the
parties with respect to such subject matter.
Section 4.10    Severability. If any provision of this Agreement, or the
application of such provision to any Person or circumstance or in any
jurisdiction, shall be held to be invalid or unenforceable to any extent, (i)
the remainder of this Agreement shall not be affected thereby, and each other
provision hereof shall be valid and enforceable to the fullest extent permitted
by law, (ii) as to such Person or circumstance or in such jurisdiction such
provision shall be reformed to be valid and enforceable to the fullest extent
permitted by law and (iii) the application of such provision to other Persons or
circumstances or in other jurisdictions shall not be affected thereby.
Section 4.11    Table of Contents, Headings and Captions. The table of contents,
headings, subheadings and captions contained in this Agreement are included for
convenience of reference only, and in no way define, limit or describe the scope
of this Agreement or the intent of any provision hereof.

18

--------------------------------------------------------------------------------




Section 4.12    Counterparts. This Agreement and any amendment hereto may be
signed in any number of separate counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one Agreement (or
amendment, as applicable).
Section 4.13    Effectiveness. This Agreement shall become effective upon the
First Closing Date.
[SIGNATURES BEGIN NEXT PAGE]







19

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Shareholders’
Agreement on the day and year first above written.
COMPANY
CHC GROUP LTD.
By:         
Name:
Title:
SHAREHOLDER
[●]
By:         
Name:
Title:
CD&R PARTIES
[●]
By:         
Name:
Title:

[Signature Page to Shareholders’ Agreement]

--------------------------------------------------------------------------------






Solely for purposes of Section 2.3, Section 3.3 and 0 hereof:
CLAYTON, DUBILIER & RICE FUND IX, L.P.
By: CD&R Associates IX, L.P., its general partner
By: CD&R Investment Associates IX, Ltd., its general partner
By:         
Name:
Title:
Solely for purposes of Section 2.3 and Section 3.3 hereof:


CLAYTON, DUBILIER & RICE, LLC



By:         
Name:
Title:





[Signature Page to Shareholders’ Agreement]